Per Curiam,
This is an appeal from the discharge of a rule to show cause why the suit should not be dismissed for want of jurisdiction, the alleged want of jurisdiction being based on an affidavit and plea that the same cause of action had been pleaded by plaintiff as a set-off in another suit between the parties which is still pending. This is not good even as a plea of lis pendens, in abatement: Stroh v. Uhrich, 1 W. & S. 57; Gilmore v. Reed, 76 Pa. 462. The discharge of the rule was in no view a final judgment from which an appeal would lie.
Appeal quashed.